


Exhibit 10.1(c)

 

FOURTH LEASE AMENDMENT AND LANDLORD CONSENT TO SUBLEASE

 

THIS FOURTH LEASE AMENDMENT AND LANDLORD CONSENT TO SUBLEASE (“Agreement”) is
entered into as of September 5, 2007 [the “Effective Date) by and among MA-TEN
CANAL PARK, L.L.C., a Delaware limited liability company (“Landlord”), ASPEN
TECHNOLOGY, INC., a Delaware corporation (“Tenant”) and EOP CANAL LEASE CO, LLC,
a Delaware limited liability company (“Subtenant”).

 

RECITALS.

 

A.                                   Landlord (as successor in interest to Aspen
Technology, Inc., a Massachusetts corporation) is the tenant under that certain
lease agreement dated January 30, 1992, as amended by that certain First
Amendment dated May 5, 1997, that certain Second Amendment dated August 14, 2000
and that certain Third Amendment dated October 26, 2005 (collectively, the
“Lease”) entered into by and between MA-TEN CANAL PARK, L.L.C., a Delaware
limited liability company (as successor in interest to EOP-Ten Canal Park,
L.L.C., as successor in interest to Beacon Properties, L.P., as successor in
interest to Teachers Insurance and Annuity Association of America) (“Landlord”) 
Pursuant to the Lease, Landlord has leased to Tenant space currently containing
approximately 110,843 rentable square feet (the “Premises”) on the 1st through
6th floors of the building commonly known as Ten Canal Park located at Ten Canal
Park, Cambridge, Massachusetts (the “Building”)

 

B.                                     Tenant has requested Landlord’s consent
to a sublease of even date herewith (the “Sublease”) by Tenant to EOP Canal
LeaseCo LLC, a Delaware limited liability company (Subtenant”) of that portion
of the Premises consisting of the entire fourth (4th) and fifth (5th) floors of
the 2nd floor of the Building containing approximately 2,000 rentable square
feet of space (collectively, the “Sublet Premises”), and Landlord is willing to
grant its consent upon the terms set forth in this Agreement.

 

C.                                     Landlord, Sublandlord and Subtenant
mutually desire that the Lease be amended on and subject to the following terms
and conditions.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged and intending to be legally bound, Landlord and
Tenant agree as follows:

 

1.                                       Amendments.

 

1.01                           Building Renovations.  Notwithstanding anything
to the contrary set forth in the Lease, Landlord shall have the right to make
cosmetic changes to the lobby, loading dock, parking garage and roof of the
Building using Building standard materials, finishes and means from and after
the Effective Date without hindrance or disturbance by Tenant or anyone claiming
by, through or under Tenant, in connection with such modifications, Landlord,
its agents and contractors, shall have full access to and through such areas of
the Building for the purpose of performing such cosmetic changes as Landlord
deems necessary or desirable.  Landlord agrees to use commercially reasonable
efforts to minimize interference with or disruption of business activities in
the Premises, and in no event shall any of such cosmetic changes materially
adversely affect on a continuous basis access to the Building or to any portion
of the Premises or

 

1

--------------------------------------------------------------------------------


 

to the parking facilities in the Building, providing that temporary closures
shall be permitted so long as alternative means of access is available.  All
such cosmetic changes shall be performed at landlord’s sole cost and expense and
will not be included in Operating Expenses for the Building.

 

1.02                           Exterior Signage.  As of the Effective Date,
Tenant relinquishes, waives and releases all of Tenant’s rights under the Lease
to erect exterior signage on the Property, including, but not limited to,
Tenant’s rights under Paragraph 13.22 of the Lease.  On or before October 31,
2007, Tenant shall remove, at Tenant’s cost and expense, any and all exterior
signs currently located on the Building or the Property and repair any damage to
the Building or Property resulting from such removal.

 

1.03                           Renewal Option.  As of the Effective Date, Tenant
relinquishes, waives and releases all renewal and extension rights under the
Lease, including, without limitation, under Paragraph VI of the Second Amendment
of Lease.

 

1.04                           Expansion Rights.  Tenant acknowledges and
confirms that Tenant has no expansion rights, rights of first offer, rights of
second offer or rights of first refusal under the Lease.

 

1.05                           Building Services.  Section 7.1(b) and Exhibit C
to the Lease are hereby amended as follows:

 

“From and after the Commencement Date, Landlord, as part of Building Services,
shall take over and be responsible for: (i) receiving and administering
telephone and electronic mail service requests from Tenant’s subtenants for
services and repairs required to be provided or performed by Landlord under the
Lease, and the cost of providing this service will be included in Operating
Expenses for the Building; and (ii) the staffing of a concierge desk in the
lobby on the first (1st) floor of the Building.  Notwithstanding anything to the
contrary set forth in the Lease, the cost of providing this service will not be
included in Operating Expenses for the Building.  However, Tenant shall pay
one-twelfth (1/12th) of Landlord’s total estimated concierge expenses on the
same day of the month and with the monthly payment of Basic Rent.  There shall
be an adjustment and reconciliation of the actual amount owed to Landlord and
the actual amount paid by Tenant in the same manner as Escalation Charges.”

 

1.06                           Audit Rights.  Section 9.2(d) of the Lease is
deleted in its entirety and the following substituted therefor:

 

“Within thirteen (13) months after receiving Landlord’s annual statement of
Operating Expenses (the “Review Notice Period”), Tenant may give Landlord
written notice (“Review Notice”) that Tenant intends to review Landlord’s
records of the Operating Expenses for the calendar year to which the statement
applies, and within six (6) months after sending the Review Notice to Landlord
(such period is referred to as the “Request for Information Period”), Tenant
shall send Landlord a written request identifying the information that Tenant
desires to review (the “Request for Information”), provided

 

2

--------------------------------------------------------------------------------


 

that Tenant may update the Request for Information so long as any such update
does not delay the audit process.  Within a reasonable time after Landlord’s
receipt of a timely Request for Information and executed Audit Confidentiality
Agreement (referenced below), Landlord shall forward to Tenant, or make
available for inspection in the Boston metropolitan area such records (or copies
thereof) for the applicable calendar year that are reasonably necessary for
Tenant to conduct its review of the information appropriately identified in the
Request for Information, as may be updated.  Within six (6) months after any
particular records are made available to Tenant (such period is referred to as
the “Objection Period”), Tenant shall have the right to give Landlord with
notice (an “Objection Notice”) stating in reasonable detail any objection to
Landlord’s statement of Operating Expenses for that year which relates to the
records that have been made available to Tenant.  If Tenant provides Landlord
with a timely Objection Notice, Landlord and Tenant shall work together in good
faith to resolve any issues raised in Tenant’s Objection Notice.  If Landlord
and Tenant determine that Operating Expenses for the calendar year are less than
reported.  Landlord shall provide Tenant with a credit against the next
installment of Rent in the amount of the overpayment by Tenant or, upon request
of Tenant, give Tenant a refund within thirty (30) days of such determination. 
Likewise, if landlord and Tenant determine that Operating Expenses for the
calendar year are greater than reported, Tenant shall pay Landlord the amount of
any underpayment within thirty (30) days of such determination.  If Tenant fails
to give Landlord an Objection Notice with respect to any records that have been
made available to Tenant prior to expiration of the Objection Period applicable
to the records which have been provided to Tenant, Tenant shall be deemed to
have approved Landlord’s statement of Operating Expenses with respect to the
matters reflected in such records and shall be barred from raising any claims
regarding the Operating Expenses relating to such records for that year.  If
Tenant fails to provide Landlord with a Review Notice prior to expiration of the
Review Notate Period or fails to provide Landlord with a Request for information
prior to expiration of the Request for Information Period described above,
Tenant shall be deemed to have approved landlord’s statement of Expenses and
shall be barred from raising any claims regarding the Operating Expenses for
that year

 

Tenant shall be solely responsible for all Casts, expenses and tees incurred for
the audit, and the fees charged cannot be based in whole or in part on a
contingency basis.  If it is determined that Tenant has overpaid Operating
Expenses by more than five percent (5%), Landlord shall be responsible for the
costs, expenses and fees incurred for the audit.  The records and related
information obtained by Tenant shall be treated as confidential, and applicable
only to the Building, by Tenant and its auditors, consultants and other parties
reviewing such records on behalf of Tenant {collectively, ‘Tenant’s Auditors’},
and prior to making any records available to Tenant or Tenant’s Auditors,
Landlord may require Tenant and Tenants Auditors to each execute a reasonable
confidentiality agreement (‘Audit Confidentiality Agreement’) in accordance with
the foregoing.  In no event shall Tenant be permitted to examine Landlords
records or to dispute any statement of Operating Expenses unless Tenant has paid
and continues to pay all Rent when due.”

 

1.07                           Default.  Section 13.1(a)(i) of the Lease is
deleted in its entirety and the following substituted therefor:

 

3

--------------------------------------------------------------------------------


 

‘(i) Tenant shall fail to pay the Basic Rent, Escalation Charges or other sums
payable as additional charges hereunder (including, without limitation, any sum
or charge payable by Tenant to the “Subtenant” pursuant to Section 14.29 of this
Lease) within fourteen (14) days after written notice thereof from Landlord to
Tenant or”

 

1.08                           Parking.  Pursuant to Section 14.30 of the Lease,
Landlord subleases to Tenant the 105 parking spaces at the First Street Garage
referred to in the Lease and in this Section 1.08 as the “First Street Parking
Spaces”.  As provided in the Parking Leases (as defined in the Lease).  Landlord
has the following rights with respect to the First Street Parking Spaces: (i) to
reduce the number of pricing spaces teased under the City Leases upon thirty
(30) days written notice to the City (as defined in the Lease) provided that
Landlord must at all times retain enough parking spaces at and far the Building
to satisfy the City’s zoning requirements for the Building; and (ii) to
terminate the Parking Leases upon thirty (30) days written notice to the City,
provided that Landlord’s termination notice must be accompanied by the written
consent thereto of Landlord’s mortgagee(s), if any Subject to the foregoing, and
as express conditions precedent thereto, Landlord agrees to use commercially
reasonable efforts to terminate all of the First Street Parking Spaces under the
City Leases: provided, however, the parties agree that Landlord shall not be
required to seek a zoning change, variance, amendment or modification of the
City’s zoning requirements for parking at the Building nor shall Landlord be
required to incur any cost or fee in seeking the approval of Landlord’s
mortgagees) to a termination of the City Leases.  If Landlord is unable to
terminate the City Leases due to zoning requirements for the Building and/or
Landlord’s mortgagee(s) unwillingness to consent to a termination of the City
leases or the imposition by Landlord’s mortgagee(s) of a charge or fee in
connection therewith, Tenant shall remain liable under Section 14.30 of the
Lease for the First Street Parking Spaces in accordance with Section ‘14 30 of
the lease, provided, however, that Landlord agrees to use commercially
reasonable efforts to cooperate with Tenant from time to time in endeavoring to
secure a replacement subtenant(s) or assignee for all or any portion of the
First Street Parking Spaces and obtaining the City’s written consent thereto as
required under the City Leases.

 

2.                                       Consent to Sublease.  Landlord hereby
consents to the Sublease, subject to the following terms and conditions, all of
which are hereby acknowledged and agreed to by Tenant and Subtenant.

 

2.01                           Sublease Agreement.  Tenant and Subtenant hereby
represent that a true and complete copy of the Sublease is attached hereto and
made a part hereof as Exhibit A, and Tenant and Subtenant agree that the
Sublease shall not be modified without Landlord’s poor written consent, which
consent shall not be unreasonably withheld.

 

2.02                           Representations.  Tenant hereby represents and
warrants that Tenant (i) has full power and authority to sublease the Sublet
Premises to Subtenant without the consent of any third party required, (ii) has
not transferred or conveyed its interest in the Lease to any person or entity
collaterally or otherwise, except for the subleases identified on Exhibit B
attached hereto and made a part hereof, and (iii) has full power and authority
to enter into the Sublease and this Agreement.  Subtenant hereby represents and
warrants that Subtenant has full power and authority to enter into the Sublease
and this Agreement without the consent of any third party

 

4

--------------------------------------------------------------------------------


 

required Landlord hereby represents and warrants that Landlord has full power
and authority to enter into this Agreement without the consent of any third
party required

 

2.03                           Indemnity and Insurance.  Subtenant hereby
assumes, with respect to Landlord, all of the indemnity and insurance
obligations of the tenant under the Lease with respect to the Sublet Premises,
provided that the foregoing shall not be construed as relieving or releasing
Tenant from any such obligations.

 

2.04                           No Release.  Nothing contained in the Sublease or
this Agreement shall be construed as relieving or releasing Tenant from any of
its obligations under the Lease, it being expressly understood and agreed that
Tenant shall remain liable for such obligations notwithstanding anything
contained in the Sublease or this Agreement or any subsequent assignment,
sublease, or transfer of the interest of the tenant under the Lease, provided,
however, that if Subtenant is in Default (as defined in the Sublease) in the
payment of any amounts due under the Sublease (“Default Rent”), Tenant shall
have the right to offset the amount of the Default Rent against the rent and
other sums due from Tenant to Landlord under the Lease (and any such nonpayment
of Default Rent shall not constitute a default under the Lease), but only after
(i) written notice to Landlord and Subtenant of Subtenant’s nonpayment of
Default Rent to Sublandlord and the expiration of the applicable cure period,
under the Sublease, and (a) an additional notice to Landlord and Subtenant that
such nonpayment has not been cured within the applicable cure period under the
Sublease Agreement.  Tenant shall be responsible for the rent due to from
Subtenant, subject to Tenants offset right hereinabove described, and for the
performance of all the other terms and conditions of the Sublease, it being
understood that Landlord is not a party to the Sublease and, notwithstanding
anything to the contrary contained in the Sublease, is not bound by any terms,
provisions, representations or warranties contained in the Sublease and is not
obligated to Tenant or Subtenant for any of the duties and obligations contained
therein.

 

2.05                           Transfer.  Notwithstanding anything to the
contrary set forth in the Lease, Subtenant may further sublease the Sublet
Premises, assign its interest as the Subtenant under the Sublease or otherwise
transfer its interest in the Sublet Premises or the Sublease to any person or
entity without the written consent of Landlord or Tenant Neither Landlord nor
Tenant shall charge a fee in connection with any such sublease or other transfer
by Subtenant

 

2.06                           Lease.  The parties agree that the Sublease is
subject and subordinate to the terms of the Lease, and all terms of the Lease,
other than Tenant’s obligation to pay Basic Rent, are incorporated into the
Sublease, except to the extent expressly modified hereby or under the Sublease. 
In no event shall the Sublease or this Agreement be construed as granting or
conferring upon Tenant or Subtenant any greater rights than those contained in
the Lease nor shall there be any diminution of the rights and privileges of the
Landlord under the Lease, nor shall the Lease be deemed modified in any
respect.  Notwithstanding the foregoing, in the event of any inconsistency
between the provisions of the Lease and the provisions of the Sublease with
respect to the Sublet Premises only, the provisions of the Sublease shall
control.

 

2.07                           Parking and Services.  The parking rights in the
Building Garage under Section 14.30 of the Lease (as defined therein) granted to
Subtenant under the Sublease shall be satisfied out of the parking nights
granted to Tenant under Section 14.30 of the Lease.  Subtenant’s rights

 

5

--------------------------------------------------------------------------------


 

in and to such parking spaces in the Building Garage shall be subject to the
terms and conditions set forth in Section 14.30 of the Lease and the payment of
all charges associated therewith.  Tenant hereby authorizes Subtenant to obtain
services and materials for or related to the Sublet Premises directly from
Landlord, Landlord shall bill Subtenant deadly for such services and materials,
or any portion thereof in which event Subtenant shall pay far the services and
materials so billed upon written demand from Landlord.  Any nonpayment by
Subtenant for such services and materials shall not constitute a default by
Tenant under the Lease, and Tenant shall have no liability therefor

 

2.08                           Attornment.  If the Lease or Tenant’s right to
possession thereunder terminates for any reason prior to expiration of the
Sublease, Subtenant agrees, at the written election of Landlord, to attar to
Landlord upon the then executory terms and conditions of the Sublease for the
remainder of the term of the Sublease In the event of any such election by
Landlord, Landlord will not be (a) liable for any rent paid by Subtenant to
Tenant more than one month in advance, or any security deposit paid by Subtenant
to Tenant, unless same has been transferred to Landlord by Tenant; (b) liable
for any act or omission of Tenant under the Lease, Sublease or any other
agreement between Tenant and Subtenant or for any default of Tenant under any
such documents which occurred poor to the effective date of the adornment;
subject to any defenses or offsets that Subtenant may have against Tenant which
arose prior to the effective date of the adornment; (d) bound by any changes or
modifications made to the Sublease without the written consent of Landlord;
(e) obligated in any manner with respect to the transfer, delivery, use or
condition of any furniture, equipment or other personal property in the Sublet
Premises which Sublandlord agreed would be transferred to Subtenant or which
Tenant agreed could be used by the Subtenant during the term of the Sublease; or
(f) liable for the payment of any improvement allowance, or any other payment,
credit, offset or amount due from Tenant to Subtenant under the Sublease.  If
Landlord does not elect to have Subtenant adorn to Landlord as described above,
the Sublease and all rights of Subtenant in the Sublet Premises shall terminate
upon the date of termination of the Lease or Tenant’s right to possession
thereunder.  The terms of this Section 2.08 supersede any contrary previsions in
the Sublease.

 

2.09                           Payments Under the Sublease.  If at any time
Tenant is in default under the terms of the Lease, Landlord shall have the right
to contact Subtenant and require Subtenant to pay all rent due under the
Sublease directly to Landlord until such time as Tenant has cured such default. 
Subtenant agrees to pay such sums directly to Landlord if requested by Landlord,
and Tenant agrees that any such sums paid by Subtenant shall be deemed applied
against any sums owed by Subtenant under the Sublease and shall offset Tenant’s
rent obligations under the Lease in the manner hereinafter provided.  Any such
sums received by Landlord from Subtenant shall be received by Landlord on behalf
of Tenant and shall be applied by Landlord to any sums past due under the Lease,
in such order of priority as required under the Lease or, if the Lease is silent
in such regard, then in such order of priority as Landlord deems appropriate. 
The receipt of such funds by Landlord shall in no manner be deemed to create a
direct lease or sublease between Landlord and Subtenant.  If Subtenant fails to
deliver its Sublease payments directly to Landlord as required herein following
receipt of written notice from Landlord as described above, Landlord shall have
the right to remove any signage of Subtenant, at Subtenants cost, located
outside the Premises or in the Building lobby or elsewhere in the Building and
to pursue any other rights or remedies available to Landlord at law or in
equity.

 

6

--------------------------------------------------------------------------------


 

2.10                           Default by Subtenant.  Landlord agrees that any
act or omission by Subtenant or any assignee or sub-subtenant of Subtenant which
constitutes a Default under the terms of the Lease shall not constitute a
default by Tenant under the Lease.

 

2.11                           Surrender of Sublet Premises.  Notwithstanding
anything to the contrary set forth in the Lease, at the expiration or earlier
termination of the Term of the Lease, Tenant may surrender the Sublet Premises
in their AS IS condition and shall not be required to remove any alterations
installed in the Sublet Premises by Tenant, Subtenant or any assignee or
sub-subtenant of Subtenant.  However, all obligations of Tenant under the Lease
for the surrender of the Premises (exclusive of the Sublet Premises) shall
remain in full force and effect in accordance with the terms of the Lease.

 

3.                                       Miscellaneous.

 

3.01                           This Agreement sets forth the entire agreement
between the parties with respect to the matters set forth herein.  There have
been no additional oral or written representations or agreements tinder no
circumstances shall Subtenant be entitled to any Rent abatement, improvement
allowance, leasehold improvements, or other work to the Premises, or any similar
economic incentives that may have been provided Tenant in connection with
entering into the Lease, unless specifically set forth in this Agreement. 
Tenant agrees that neither Tenant nor its agents or any otter parties acting on
behalf of Tenant shall disclose any matters set forth in this Agreement or
disseminate or distribute any information concerning the terms, details or
conditions hereof to any person, firm or entity without obtaining the express
written consent of Landlord.

 

3.02                           Except as herein modified or amended, the
provisions, conditions and terms of the Lease shall remain unchanged and in full
force and effect.

 

3.03                           In the case of any inconsistency between the
provisions of the Lease and this Agreement, the provisions of this Agreement
shall govern and control.

 

3.04                           Submission of this Agreement by Landlord is not
an offer to enter into this Agreement but rather is a solicitation for such an
offer by Tenant Landlord shall not be bound by this Agreement until Landlord has
executed and delivered the same to Tenant and Subtenant.

 

3.05                           The capitalized terms used in this Agreement
shall have the same definitions as set forth in the Lease to the extent that
such capitalized terms are defined therein and not redefined in this Agreement.

 

3.06                           Tenant and Subtenant hereby represent to Landlord
that Tenant and Subtenant have dealt with no broker in connection with this
Agreement other than Newmark & Company Real Estate, Inc (the ‘Broker’) whose
commission shall be paid by Tenant.  Tenant agrees to indemnify and hold
Landlord, its trustees, members, principals, beneficiaries, partners, officers,
directors, employees, mortgagee(s) and agents, and the respective principals and
members of any such agents (collectively, the ‘Landlord Related Parties’)
harmless from all claims of any brokers claiming to have represented Tenant in
connection with this Agreement including Broker.  Subtenant agrees to indemnify
and hold the Landlord Related Parties harmless from all claims of any brokers,
other than Broker, claiming to have represented Subtenant in connection with
this

 

7

--------------------------------------------------------------------------------


 

Agreement Landlord hereby represents to Tenant and Subtenant that Landlord has
dealt with no broker in connection with this Agreement.  Landlord agrees to
indemnify and hold Tenant and Subtenant, their trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents harmless from all claims of
any brokers claiming to have represented Landlord in connection with this
Agreement

 

3.07                           Each signatory of this Agreement represents
hereby that he or she has the authority to execute and deliver the same on
behalf of the party hereto for which such signatory is acting.

 

3.08                           Counterparts.  This Agreement may be executed in
counterparts and shall constitute an agreement binding on all parties
notwithstanding that all parties are not signatories to the original or the same
counterpart provided that all parties are furnished a copy or copies thereof
reflecting the signature of all parties.  Transmission of a facsimile or
electronic signature shall be deemed the equivalent of the delivery of the
original and any party so delivering a facsimile or electronic signature shall
in all events deliver to the other party an original signature promptly upon
request.

 

(SIGNATURES APPEAR ON THE NEXT PAGE]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord, Sublandlord and Subtenant have executed this
Agreement as of the date set forth above.

 

WITNESS/ATTEST:

LANDLORD:

 

 

 

MA-TEN CANAL PARK, L.L.C., a Delaware
limited liability company

 

 

 

 

/s/ John Conley

 

By:

 

 

Name (print):

John Conley

 

Name:

 

 

 

 

Title:

 

 

Name (print):

 

 

 

 

 

WITNESS/ATTEST:

SUBLANDLORD:

 

 

 

ASPEN TECHNOLOGY, INC., a Delaware
corporation

 

 

 

 

/s/ Irwin Weiss

 

By:

/s/ Bradley T Miller

 

Name (print):

Irwin Weiss

 

Name:

Bradley T Miller

 

/s/ Robert M. Cruickshank

 

Title:

CFO

 

Name (print):

Robert M. Cruickshank

 

 

 

 

WITNESS/ATTEST:

SUBTENANT:

 

 

 

EOP CANAL LEASECO LLC, a Delaware
limited liability company

 

 

 

 

/s/ John Conley

 

By:

 

 

Name (print):

John Conley

 

Name:

 

 

 

 

Title:

 

 

Name (print):

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Sublease Agreement

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUBLEASES

 

Suite

 

Subtenant

 

Square Feet

 

Expiration Date

 

 

 

 

 

 

 

Suite 201

 

Bit9, Inc

 

7,047 s.f.

 

7/31/08

 

 

 

 

 

 

 

Suite 100

 

Elysium Digital, LLC

 

9,291 s.f.

 

9/30/12

 

 

 

 

 

 

 

Suite 303

 

Gene Network Sciences

 

4,036 s.f.

 

2/08/09

 

 

 

 

 

 

 

Suite 601

 

Metis Design Corporation

 

6,780 s.f.

 

9/30/12

 

 

 

 

 

 

 

Suite 302

 

Museum of Science

 

12,860 s.f.

 

9/30/12

 

 

 

 

 

 

 

Suite 202

 

Northern Light Singlepoint

 

4,458 s.f.

 

9/30/12

 

 

 

 

 

 

 

Suite 602

 

Vertical Communications

 

11,202 s.f.

 

9/30/12

 

 

 

 

 

 

 

Suite 301

 

Allies Wire, Inc.

 

4,750 s.f.

 

9/30/12

 

B-1

--------------------------------------------------------------------------------
